In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal, dated July 8, 1998, which modified a determination of the District Rent Administrator and directed the petitioner to refund a rent overcharge in the amount of $7,781.65, the petitioner appeals from so much of a judgment of the Supreme Court, Westchester County (Perone, J.), entered September 3, 1999, as denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
In reviewing the judgment in a proceeding pursuant to CPLR article 78, this Court is limited to the question of whether the determination of the New York State Division of Housing and Community Renewal (hereinafter the DHCR) was arbitrary and capricious (see, Matter of Derfner Mgt. Co. v New York State Div. of Hous. & Community Renewal, 252 AD2d 555).
The appellant failed to present any evidence to support its claim that the subject apartment was created by combining two apartments. As a result, the determination of the legal rent for the subject apartment by the DHCR, which was in accord with applicable guidelines issued by the Westchester Rent Guidelines Board, was neither arbitrary nor capricious (see, CPLR 7803 [3]; Matter of Pell v Board of Educ., 34 NY2d 222).
Insofar as Pasquale A. Bove and J. McCarthy Bove purport to raise issues, those issues have not been considered because they took no appeal from the judgment. S. Miller, J. P., Friedmann, Krausman and Florio, JJ., concur.